MEMORANDUM OPINION
                                        No. 04-10-00639-CR

                                  Marcus Bernard RICHARDSON,
                                            Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                   From the 25th Judicial District Court, Guadalupe County, Texas
                                    Trial Court No. 09-1242-CR
                           Honorable Dwight E. Peschel, Judge Presiding

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: April 13, 2011

DISMISSED

           Appellant has filed a motion to dismiss this appeal by withdrawing his notice of appeal.

The motion is granted and this appeal is dismissed. See TEX. R. APP. P. 42.2(a).

                                                              PER CURIAM

DO NOT PUBLISH